United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    July 30, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-20054
                           Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MORRIS DACOSTA HAUGHTON,

                                     Defendant-Appellant.

                        --------------------
           Appeals from the United States District Court
                 for the Southern District of Texas
                         USDC No. 4:05-CR-36
                        --------------------

Before JOLLY, DENNIS and PRADO, Circuit Judges.

PER CURIAM:*

     Morris Dacosta Haughton was convicted by a jury of making a

false statement in an application for a United States passport

and was sentenced to 24 months of imprisonment.   Haughton asserts

that the district court abused its discretion by admitting at

trial evidence of a booking sheet from Haughton’s prior marijuana

arrest.   He argues that the document was written as part of an

adversarial booking process and constituted hearsay that did not

fit within the public records exception to the hearsay rule.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-20054
                               -2-

     Because Haughton’s booking information was taken in a

routine, nonadversarial setting, it was admissible under the

public records exception to the hearsay rule, and thus, the

district court did not abuse its discretion.     See United States

v. Torres, 114 F.3d 520, 525-26 (5th Cir. 1997); United States v.

Quezada, 754 F.2d 1190, 1194 (5th Cir. 1985).

     Haughton also argues that the district court abused its

discretion in denying a motion to depose Haughton’s mother.

Haughton has not shown that the district court abused its broad

discretion in denying the motion.    See United States v. Dillman,

15 F.3d 384, 389 (5th Cir. 1994).

     Haughton’s pro se motions requesting either the appointment

of new counsel or an order allowing him to file an amended pro se

brief, a pro se reply brief, and a motion to add an exhibit to

his pro se reply brief are denied.   See United States v. Wagner,

158 F.3d 901, 902-03 (5th Cir. 1998).

     AFFIRMED; ALL OUTSTANDING MOTIONS DENIED.